    Case 19-90023-AKM-13                  Doc 40        Filed 09/16/19          EOD 09/16/19 10:21:35                Pg 1 of 1

                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF INDIANA
                                                NEW ALBANY DIVISION

IN RE: ROGER NILES LAUDERBAUGH
       LINDA SUE LAUDERBAUGH
DEBTOR                                                                                 CASE NO: 19-90023-AKM-13

                                     NOTICE OF CONSULTATION REQUIREMENT

NOTICE IS GIVEN that pursuant to this court’s General Order 10-0001, the Debtor’s attorney or the Debtor, if not
represented by an attorney, is required to make contact with the Chapter 13 Trustee concerning the Objection to the
Motion to Dismiss Case by October 7, 2019. Failure to make contact may result in the dismissal of this case
without further notice or hearing.

The Chapter 13 Trustee prefers E-mail contact. Below is the contact information for that purpose:

         Trustee: Joseph M. Black, Jr.
         E-mail: jmblack.mtd@trustee13.com

Dated: September 16, 2019
                                                                   _/s/ Joseph M. Black, Jr
                                                                   Joseph M. Black, Jr.,
                                                                   Chapter 13 Standing Trustee
                                                                   PO Box 846
                                                                   Seymour, IN 47274
                                                                   Phone: (812) 524-7211
                                                                   Fax: (812) 523-8838
                                                                   E-mail: jmblack.mtd@trustee13.com

                                                     CERTIFICATE OF NOTICE
          I hereby certify that on September 16, 2019, a copy of the foregoing document was filed electronically. Notice of this filing
will be sent to the following parties through the Court's Electronic Case Filing System. Parties may access this filing through the Court's
system.

LAW OFFICE OF MARK S ZUCKERBERG filings@mszlaw.com
U.S. TRUSTEE        ustpregion10.in.ecf@usdoj.gov

          I further certify that on September 16, 2019, a copy of the foregoing document was mailed by first-class, U.S. Mail, postage
prepaid, and properly addressed to the following:

ROGER NILES LAUDERBAUGH
PO BOX 726
NORTH VERNON IN 47265-

LINDA SUE LAUDERBAUGH
PO BOX 726
NORTH VERNON IN 47265-

                                                                   _/s/ Joseph M. Black, Jr.
                                                                   Joseph M. Black, Jr., Trustee
